DETAILED ACTION
This Office Action is responsive to communications of application received on 10/27/2020. The disposition of the claims is as follows: claims 1-8 are pending in this application. Claim 1 is an independent claim.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2019-215582 filed in Japan on 11/28/2019.  Receipts of the subject certified copy of the priority document from participating IP office on 11/16/2020, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/27/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: line 25 of page 2 appears to be missing additional information since it recites “FIG. 8 is a view of an interval between the insertion pins; and”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,881,333 to Takahashi et al in view of Chinese Patent Publication No. 201035511 to Liu.
As to claim 1, Takahashi discloses an extended operation device (expansion panel 24 of figure 4) configured to be mountable to and demountable from an apparatus body (MFP 10 of figure 1), the extended operation device comprising:
an extended operation device body (body of 24);
an operation device (24 has a plurality of operation keys 40); and

wherein one insertion portion and the other insertion portion of the pair of insertion portions are provided on one side and the other side (as shown in figure 4: pins 42 are provided on the left and right of 24), respectively, of the extended operation device body with respect to a central position (middle position of 24) of the extended operation device body in a second direction (left-right direction) that is parallel to the operation surface of the operation device (as shown in figure 4: left-right direction is parallel to operation surface of 24) and intersects the first direction (left-right direction intersects the pins up/down direction), and
wherein the pair of insertion portions are configured to be inserted into a pair of insertion holes (37) provided in the apparatus body to mount the extended operation device to the apparatus body (as shown in figure 4 and column 4, lines 4-67).
Takahashi does not expressly disclose the pair of insertion portions extending in a first direction parallel to an operation surface of the operation device with respect to the extended operation device body.
Liu, in the same area of electronic device, teaches the pair of insertion portions extending in a first direction parallel to an operation surface of the operation device with respect to the extended operation device body (as shown in figure 1: pins 22 are extended in the left-right direction and parallel to operation surface of numeric keyboard 23).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahashi’s extended operation device by the teaching of Liu because there are a limited number of choices KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)).
As to claim 2, Takahashi further discloses wherein a distal end portion of each of the one insertion portion and the other insertion portion has a tapered surface and a diameter of the tapered surface is configured to decrease toward a distal end of each of the one insertion portion and the other insertion portion (round end of pins 36/42 of figures 3-4).
As to claim 3, Liu further discloses a length of each of the one insertion portion and the other insertion portion in the first direction with respect to a width of the extended operation device body in the first direction (see figure 1: length of pins 22 with respect to the shortest width of the operation device 20).
 Takahashi/Liu is silent about wherein a length of each of the one insertion portion and the other insertion portion in the first direction is one-third or more of a width of the extended operation device body in the first direction.
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Takahashi/Liu’s pin length to one-third or more of a width of the extended operation device body because there are a limited number of choices as to how long the pin should be compared to the width of the operation device (more than 1/4, 1/3 or 1/2) and it would have been obvious design choice to consider and try, for the purpose of efficiency and support for the extended KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)).
As to claim 4, Liu further discloses wherein the one insertion portion and the other insertion portion are provided at or in vicinities of both ends of the extended operation device body in the second direction (front-rear direction of 20).
As to claim 5, Liu further discloses an electrical connection device (21) disposed between the one insertion portion and the other insertion portion and configured to electrically connect the extended operation device to the apparatus body (21 of figure 1).
As to claim 6, Liu further discloses wherein the extended operation device is a numeric keypad device including a numeric keypad (numeric keyboard 20).
As to claim 7, Takahashi further discloses an image forming apparatus (figure 1) comprising the apparatus body, wherein the extended operation device according to claim 1 is mountable to and demountable from the apparatus body (figures 3-4 and abstract).
As to claim 8, Takahashi further discloses a body-side operation device (main operation section 31 of figure 1); and a recording medium ejection device configured to eject a recording medium on which an image has been formed (21 of figure 1), wherein the extended operation device is mountable to and demountable from a lateral side of the body-side operation device on an opposite side of the recording medium ejection device (35 is opposite to 21; figure 1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. 201035511 to Liu.
As to claim 1, Liu discloses an extended operation device (20 of figure 1) configured to be mountable to and demountable from an apparatus body (10), the extended operation device comprising:
an extended operation device body (body of 20);
an operation device (numeric keyboard 20); and
a pair of insertion portions (22) extending in a first direction parallel to an operation surface of the operation device with respect to the extended operation device body (as shown in figure 1: pins 22 are extended in the left-right direction and parallel to operation surface of numeric keyboard 23),

wherein the pair of insertion portions are configured to be inserted into a pair of insertion holes (12) provided in the apparatus body to mount the extended operation device to the apparatus body (figure 1 and paragraph 0017).
As to claim 4, Liu further discloses wherein the one insertion portion and the other insertion portion are provided at or in vicinities of both ends of the extended operation device body in the second direction (front-rear direction of 20).
As to claim 5, Liu further discloses an electrical connection device (21) disposed between the one insertion portion and the other insertion portion and configured to electrically connect the extended operation device to the apparatus body (21 of figure 1).
As to claim 6, Liu further discloses wherein the extended operation device is a numeric keypad device including a numeric keypad (numeric keyboard 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675